United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 10-1583
                                     ___________

James Helenthal,                          *
                                          *
             Appellant,                   *
                                          * Appeal from the United States
      v.                                  * District Court for the Eastern
                                          * District of Missouri.
Charles E. Polk, Jr.; Lathrop             *
& Gage, LC,                               * [UNPUBLISHED]
                                          *
             Appellees.                   *
                                     ___________

                                Submitted: September 21, 2010
                                   Filed: December 16, 2010
                                    ___________

Before BYE, BOWMAN, and COLLOTON, Circuit Judges.
                          ___________

PER CURIAM.

      In this diversity matter, James Helenthal appeals following the district court’s1
dismissal of his final claim. We find no basis, and Helenthal has provided none, for
reversing the dismissal of Count 1 as time-barred, see Dubinsky v. Mermart, LLC, 595
F.3d 812, 815 (8th Cir. 2010) (de novo review of dismissal for failure to state claim);
Sloan v. Motorists Mut. Ins. Co., 368 F.3d 853, 854 (8th Cir. 2004) (reviewing de
novo district court’s application of state law in diversity case); or for reversing the


      1
        The Honorable Carol E. Jackson, United States District Judge for the Eastern
District of Missouri.
dismissal of Count 4 for lack of subject matter jurisdiction, see Riehm v. Engelking,
538 F.3d 952, 964 (8th Cir. 2008) (standard of review). Helenthal has waived his
remaining claims against appellees. See Pritchett v. Cottrell, Inc., 512 F.3d 1057,
1059 n.2 (8th Cir. 2008). Accordingly, we affirm. See 8th Cir. R. 47B. We also
grant Lathrop & Gage, LC’s motion for sanctions of attorneys’ fees and double costs
under Federal Rule of Appellate Procedure 38 for the reasons stated in the motion.
                       ______________________________




                                         -2-